DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 22 October 2019. In virtue of this communication, claims 1-29 are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 22 October 2019 are reviewed and accepted by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 2 November 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811298663.0 and CN 201811298376.X applications as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
see Figs. 1-3 supported by ¶ [0051]).
Moreover, several of the prior art references likewise teach different methods for accomplishing synchronous playback of audio data without the use of a timestamp, as Newham does.
However none of the prior art reference teach the method or devices disclosed in the instant application for accomplishing the same.
That is, none of the prior art references teach or suggest:
A method for audio data communication, comprising: encoding audio data at a fixed interval to obtain a plurality of frames of encoded audio data; broadcasting M frames of the encoded audio data in a broadcast anchor time slot of a first time slot at a predetermined broadcast interval; and playing the audio data after delaying a predetermined time from an anchor of the first broadcast anchor slot, wherein the predetermined time is configured for synchronous playback of the audio data at one local end and one or more opposite ends, the predetermined broadcast interval is M times of the fixed interval, the predetermined time is X times of the broadcast interval, M is a positive integer, and X is a positive integer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVAN A SANDIFORD whose telephone number is (571)270-7989.  The examiner can normally be reached on M-F 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/DEVAN A SANDIFORD/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/28/20